Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       DETAILED ACTION
	Claim Rejections – 35 USC Section 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9 -11 are to a “use”, which is not seen as a composition or a process.  
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  on line 3, there should be a “,  “. 
In claim 1, last line “flex “ should be – flax - ).
In claim 13, 4rd paragraph, “grounding” should be – grinding - .
In claim 16, second line “it” should – is - .  
 Appropriate correction is required.

Claim Rejections – 35 Section 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Gevorgian (2016/021305),  Applicant’s reference.
Gevorgian  discloses a composition containing  dried ingredients,  such as nutrients combined with  fruit or cereal and a sugar solution and dried (0002), or  combining brown rice syrup sugar and oil with almonds, cashews or sesame seeds (0005).  “Convection goods” is taken to mean – confection goods – in this reference.  
		 
Claim rejections -  USC Section 103 
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13,  17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Gevorgian  or Durst (3,317,325).
The limitations of claim 1 have been disclosed above and are obvious for those reasons as disclosed by Gevorgian.  
Durst discloses a free flowing powdered nut product and process of making.  The nut powder can be made from peanuts, cashews, sesame seeds, and the like (col. 1, lines 6-20).   The nut product can be combined with other ingredients, such as honey and nut flavors (col. 4, lines 61-65).  Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst or Gevorgian.  
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst or Gevorgian.  
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst or Gevorgian.  
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst or Gevorgian.  
Claim 2 requires that the ingredients are ground or milled into particles and claims 3-5 to particular particle sizes.  The reference to Durst discloses grinding to 20 US mesh, as in claim 5 , and discloses that depending on the particular nut that the particle size could vary considerably (col. 3, lines 65-75).  It would have been within the skill of the ordinary worker to grind to larger particle sizes depending on the ingredient to be ground.  
Claim 8 further requires that the flavorings or powdered components are particular ingredients.  Durst discloses fruit flavors, which includes the claimed fruit flavors (col. 4, lines 63-70).  In summary, applicant claims a formula for making a ground nutritional product products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. It would have been within the skill of the ordinary worker to choose ingredients which would enhance the  flavor of the ground product of claim 2. 
Claim 9 is to a use or a composition containing various powdered components where the mixture of ingredients of claim 1 are mixed with lipid ingredients or other liquid ingredients.   The nut powder of Durst can contain ingredients, such as honey, imitation nut flavors and the like, (col. 4, lines 61-65).  It is seen that if the nut powder of Durst can be mixed with water, it would have been within the skill of the ordinary worker to add it to other liquids absent anything new or unobvious (In re Levin, and Durst, col. 3, lines 25-35).  
The further limitations of claims 10-11, requires adding the claimed ground nut product to various ingredients to increase the nutritional value and fiber content.  Nothing unobvious is seen in adding a known nutritional product to product such as salad or yogurts and on or soups or cakes to increase their fiber content and nutritional value, since the nut products or other ground ingredients contain added ingredients by themselves, so that adding  ground ingredient mixture to other foods would have increased the fiber and nutritional value.  
Claim 12 requires that the nutritional product of claim 9 is added to baked products to make bars or squares.  As above, it would have been obvious to add the claimed composition to other foods, since the product contains much nutrition in itself.  
Claim 13 is to the method of choosing dry ingredients, and combining the dry ingredients, and then milling them and packaging the product.  Durst discloses such as he grinds nuts and then adds ingredients (col. 4, lines 6-65).  
The limitations as to the particle sizes of claims 17-20 have been disclosed above and are obvious for those reasons.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Durst or Gevorgian  as applied to claims 1-5, 8-13,  17-20  above, and further in view of Watson et al. (2014/0287132).
Claim 6 further requires that the food product is packaged into individual snack packages or pouches and optionally contain a moisture absorbing sachet, and claim 7 that the pouch is vacuum sealed.  However, Watson et al. discloses a trail mix composition containing nuts and dried fruits which are packaged (abstract and  paragraph 0015).  The ingredients are added to individual snack packages or pouches, with a moisture absorbing sachet and excess air is removed from the individual snack packages (a vacuum) and the packages are heat sealed.  The packages are seen to be vacuum sealed since air is removed before the package is sealed.  
Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst and use snack packages which were vacuum sealed in the process of Durst.  
One of ordinary skill in the art before the filing date of the claimed invention  would have been motivated to use individual snack packages and to remove moisture and to vacuum seal the packages,  since Wood et al. disclosed that it was known to use such packages which were vacuum sealed in the same way containing fruit, nut or seed mixtures.    
One of ordinary skill in the art before the filing date of the claimed invention would have had an expectation of success in using such vacuum sealed packages because they were known in the art, and it would have been obvious to put the claimed ingredients in known types of packages. 
Claims 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Durst as applied to claims  1-5, 8-13, 17-20 above, and further in view of CN 108112708 CN '708.  
CN discloses a method as in claim 16 of grinding nuts  with a uniform particle size to make a nut beverage (abstract).  The nuts  are ground using a stone mill which does not generate a high temperature (2nd page 4th paragraph starting with the "invention adopts").  The reference discloses that the temperature of the stone mill is about 40- 50 C. Therefore, it would have 
obvious to one of ordinary skill in the art to grind at within the claimed range of even lower than 40 C since the same outcome of less heat would have been obtained.  
  Therefore, it would have been obvious to one of skill in the art before the filing date of the claimed invention to make an admixture of ingredients as disclosed by Durst  and to grind the mixture of ingredients at a low temperature depending the particular ingredients as disclosed by CN ‘708 un the process of Durst.  
One of ordinary skill in the art before the filing date of the claimed invention  would have been motivated to use cooler temperature to grind food ingredients as disclosed by CN’708 in the composition and process of  Durst, so that the ingredients would not be denatured or oxidized.  
One of ordinary skill in the art before the filing date of the claimed invention would have an expectation of success in using low temperatures in the  admixture of ingredients as disclosed by Durst, since denaturation and oxidation does not generally occur at low temperatures.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793   
	HFH 5-21-2022                                                                                                                                                                                         
.